EXHIBIT 4 ORGANIZED UNDER THE LAWS OF THE STATE OF LOUISIANA FIRST GUARANTY BANCSHARES, INC. COMMON STOCK Par Value $1 This is to Certify that is the owner of fully paid and non-assessable shares of common stock, par value $1 per share, of First Guaranty Bancshares, Inc. (the “Company”) transferable only on the books of the Company by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, the Company has caused this Certificate to be signed by its duly authorized officers hereunder affixed on this day of , 200. Authorized OfficerAuthorized Officer FIRST GUARANTY BANCSHARES, INC. WILL FURNISH THE SHAREHOLDER INFORMATION WITHOUT CHARGE, UPON REQUEST IN WRITING, REGARDING THE DESIGNATION, RELATIVE RIGHTS, PREFERENCES AND LIMITATIONS APPLICABLE TO EACH DIFFERENT CLASS OF SHARES OR DIFFERENT SERIES WITHIN A CLASS, AND THE VARIATION IN RIGHTS, PREFERENCES, AND LIMITATIONS DETERMINED FOR EACH SERIES, AND THE AUTHORITY OF ITS BOARD OF DIRECTORS TO DETERMINE VARIATIONS FOR FUTURE SERIES. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM- as tenants in common UNIF TRANSFERS MIN ACT-………….Custodian ………… (Cust)(Minor) TEN ENT- as tenants by the entiretiesunder Uniform Transfers to Minors Act …………… JT TEN- as joint tenants with right of (State) survivorship and not as tenants in common Additional abbreviations may also be used though not in the above list For value received hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OR ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE) Shares represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said Shares on the books of the within named Company with full power of substitution in the premises. Dated, In presence of witness Assignor NOTICE: THE SIGNATURE TO THE ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERNATION.
